Exhibit 10.1
TripBorn, Inc.
812 Venus Atlantis Corporate Park
Near Prahalad Nagar Garden, Satellite
Ahmedabad, Gujarat, India 380 015




_____________, 2017


To:  [Insert Name]



Re:
Note Purchase Agreement, dated as of February 2, 2016 (the “Note Purchase
Agreement”), by and among TripBorn, Inc. (the “Company”) and the persons and
entities listed on the schedule of investors attached thereto as Schedule I
(each an “Investor” and, collectively, the “Investors”)



Dear [Insert Name]:


Reference is made herein to the above-mentioned Note Purchase Agreement. 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Note Purchase Agreement.
 
This letter agreement (the “Consent Letter Agreement”) is sent to you, as an
Investor and holder of one or more Notes issued pursuant to the Note Purchase
Agreement, pursuant to the provisions of Section 8(a) and Section 8(h) of the
Note Purchase Agreement and Section 10 of the Notes.
 
By this Consent Letter Agreement, the Company requests your consent, as an
Investor and holder of one or more Notes, to add an additional subsection to the
Notes to permit voluntary conversion of the Notes by the Investors.
 
Upon acceptance of this Consent Letter Agreement by a Majority in Interest of
Investors, the Notes shall be, and shall be deemed, amended as follows:
 
1.          The heading of Section 3 of the Note entitled “Automatic Conversion;
Conversion on Sale of the Company.” will be amended and restated in its entirety
to read as follows:  “Automatic Conversion; Conversion on Sale of the Company;
Voluntary Conversion.”
 
2.          A new subsection (d) will be inserted immediately following
subsection (c) of Section 3, which subsection (d) will read in its entirety as
follows:
 
“(d)          At any time while this Note is outstanding, this Note shall be
convertible at the option of the Investor into the Note Shares.  The Investor
shall effect the conversion by delivering to the Company this Note, together
with a Notice of Conversion, the form of which is attached hereto as Exhibit A
(the “Notice of Conversion”), specifying the date on which such conversion shall
be effected (the “Conversion Date”).  If no Conversion Date is specified in the
Notice of Conversion, the Conversion Date shall be the date that the Notice of
Conversion is deemed delivered hereunder.  Any unpaid accrued interest on this
Note on the Conversion Date shall be payable in cash on the Conversion Date.
    

--------------------------------------------------------------------------------



3.          Exhibit A attached hereto will be attached as a new Exhibit A to the
Note and incorporated by reference therein:
 
The foregoing amendment will be evidenced by an Allonge to each Note (the
“Allonge”), substantially in the form annexed hereto as Exhibit B.
 
Except as expressly amended as set forth above, the provisions of the Notes
shall remain unchanged and in full force and effect.
 
If the amendments requested by the Company in this Consent Letter Agreement meet
with your approval, please indicate your approval and acceptance by executing
this Consent Letter Agreement on the signature page for the Investor set forth
below, sending a PDF file copy of your executed by email to the Company, care of
Deepak Sharma, President, at email address deepak.sharma@tripborn.com, and
returning your original signature page to the Company, care of Deepak Sharma,
President, at its address set forth above.


Upon acceptance of this Consent Letter Agreement by a Majority in Interest of
Investors, the Notes shall be, and shall be deemed, amended as set forth in this
Consent Letter Agreement, effective as of the date of this Consent Letter
Agreement, and the Company will promptly send to each Investor an appropriate
Allonge for such Investor to execute and affix and attach to such Investor’s
Note.
 

 
Respectfully
     
TRIPBORN, INC.
         
By:
   
Name:
Deepak Sharma
 
Title:
President





[Signature Pages of Investors to Follow]

--------------------------------------------------------------------------------

  
Acknowledged, Consented and Agreed to
this _____ day of __________, 2017:
 




_________________________________
[INSERT NAME]


Principal Amount of Notes Held by Investor: $[_______________]



 








[Consent Letter Agreement]

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF
NOTICE OF CONVERSION


The undersigned hereby elects to convert the Convertible Promissory Note (the
“Note”) of TripBorn, Inc., a Delaware corporation (the “Company”), into shares
of common stock of the Company (the “Common Stock”), according to the conditions
hereof, as of the date written below.  If shares of Common Stock are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith.  No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any.  Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Note


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock, if the resale of any such shares of Common Stock are
covered by and are being sold pursuant to an effective Registration Statement.


Conversion calculations:

 
Date to Effect Conversion:
       
Principal Amount of Note to be Converted:
       
Note Shares:
                 
Signature:
         
Name:
         
Delivery Instructions:

--------------------------------------------------------------------------------

   
EXHIBIT B


FORM OF
ALLONGE TO CONVERTIBLE PROMISSORY NOTE
ENDORSEMENT SEPARATE FROM INSTRUMENT
 
Maker:
TRIPBORN, INC.



Payee:
[INVESTOR NAME]



Date of Note:
[DATE OF NOTE]



Original Principal Amount:          $__________


This Allonge to Convertible Promissory Note (this “Allonge”) is made in
accordance with the terms of that certain Consent Letter Agreement, dated
____________, 2017, among TripBorn, Inc. and a Majority in Interest of Investors
(as such term is defined in the above-described Convertible Promissory Note (the
“Note”)).  This Allonge shall be and remain attached to the Note and shall
constitute an integral part of the Note from and after the date hereof.
 
Effective as of the date of the Note,
 
1.          The heading of Section 3 of the Note entitled “Automatic Conversion;
Conversion on Sale of the Company.” will be amended and restated in its entirety
to read as follows:  “Automatic Conversion; Conversion on Sale of the Company;
Voluntary Conversion.”
 
2.          A new subsection (d) will be inserted immediately following
subsection (c) of Section 3, which subsection (d) will read in its entirety as
follows:
 
“(d)          At any time while this Note is outstanding, this Note shall be
convertible at the option of the Investor into the Note Shares.  The Investor
shall effect the conversion by delivering to the Company this Note, together
with a Notice of Conversion, the form of which is attached hereto as Exhibit A
(the “Notice of Conversion”), specifying the date on which such conversion shall
be effected (the “Conversion Date”).  If no Conversion Date is specified in the
Notice of Conversion, the Conversion Date shall be the date that the Notice of
Conversion is deemed delivered hereunder.  Any unpaid accrued interest on this
Note on the Conversion Date shall be payable in cash on the Conversion Date.
 


3.          Exhibit A attached hereto will be attached as a new Exhibit A to the
Note and incorporated by reference therein:
 
Except as expressly amended by this Allonge, the provisions of the Note shall
remain in full force and effect and are hereby ratified and confirmed by the
undersigned.
 
This Allonge shall be an amendment, but not a cancellation or satisfaction of,
the Note.
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has caused
this Allonge to be executed by its duly authorized officer as of this _____ day
of __________, 2017.
 

 
TRIPBORN, INC.
         
By:
 
 
Name:
Deepak Sharma
 
Title:
President



 








[Signature Page to Allonge]


--------------------------------------------------------------------------------